In an action to recover damages for breach of warranty of presentment, the defendant *579appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Emerson, J.), dated January 3, 2007, as denied that branch of his motion which was for leave to renew a prior motion to vacate a clerk’s judgment of the Supreme Court, Suffolk County, entered May 18, 2006, upon his failure to appear or answer, which is in favor of the plaintiff and against him in the principal sum of $128,535.81, which prior motion had been denied in an order of the same court dated August 10, 2006.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the determination of the Supreme Court that the defendant failed to raise a meritorious defense (see Hanna v First Natl. Bank of Rochester, 87 NY2d 107, 119 [1995]; Call v Ellenville Natl. Bank, 5 AD3d 521 [2004]; Mahopac Natl. Bank v Gelardi, 299 AD2d 460 [2002]). Miller, J.P., Ritter, Covello and McCarthy, JJ., concur.